             Case 1:19-cv-00964-SAB Document 26 Filed 10/09/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                     )   Case No. 1:19-cv-00964-SAB (PC)
                                                       )
12                   Plaintiff,                        )   ORDER DENYING PLAINTIFF’S
                                                       )   MOTION FOR APPOINTMENT OF
13            v.                                       )   COUNSEL AND REQUEST FOR
14   ROMERO,
                                                       )   EXTENSION OF TIME, WITHOUT
                                                       )   PREJUDICE
15                   Defendant.                        )
                                                       )   (ECF Nos. 24, 25)
16                                                     )

17            Plaintiff Shajia Ayobi is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion for appointment of counsel and request for an

20   extension of time, filed October 8, 2020. (ECF Nos. 24, 25.)

21            Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent

23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court

25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

26   1525.
27            Without a reasonable method of securing and compensating counsel, the Court will seek

28   volunteer counsel only in the most serious and exceptional cases. In determining whether

                                                           1
           Case 1:19-cv-00964-SAB Document 26 Filed 10/09/20 Page 2 of 3



1    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

2    merits [and] the ability of the [plaintiff] to articulate [her] claims pro se in light of the complexity of

3    the legal issues involved.” Id. (internal quotation marks and citations omitted).

4            In the present case, the Court does not find the required exceptional circumstances. Plaintiff

5    contends that she is at a disadvantage in litigating this case because English is not her native language.

6    However, it appears that plaintiff has adequate understanding of English and “the court does not have

7    the resources to appoint counsel for every prisoner with limited English language and reading skills

8    who files a civil rights action.” Nguyen v. Bartos, No. 2:10-cv-1461 WBS KJN P, 2012 WL 3589797,

9    at *2 (E.D. Cal. Aug. 20, 2012); see Montano v. Solomon, No. 2:07-CV-0800 KJN P, 2010 WL

10   2403389, at *2 (E.D. Cal. June 11, 2010) (The Court denied the appointment of counsel to an indigent

11   plaintiff unable to read and write English.); Rios v. Tilton, No. 2:07-CV-0790 WBS KJN P, 2010 WL

12   3784703, at *9 (E.D. Cal. Sept. 24, 2010) (The Court held that plaintiff, a state prisoner, claiming to

13   be “disadvantaged in legal training and resources, because English is [her] second language” did not

14   face any challenges “dissimilar to those faced by most prisoners pursuing civil rights actions.”).

15   Furthermore, even if it assumed that plaintiff is not well versed in the law and that she has made

16   serious allegations which, if proved, would entitle him to relief, her case is not exceptional. The Court

17   is faced with similar cases almost daily. While the Court recognizes that Plaintiff is at a disadvantage

18   due to her pro se status and her incarceration, the test is not whether Plaintiff would benefit from the

19   appointment of counsel. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most

20   actions require development of further facts during litigation and a pro se litigant will seldom be in a

21   position to investigate easily the facts necessary to support the case.”) The test is whether exception

22   circumstances exist and here, they do not. At this point in the litigation, the Court is cannot find that

23   Plaintiff is likely to succeed on the merits. Accordingly, Plaintiff’s motion for the appointment of

24   counsel is denied, without prejudice.

25           With regard to Plaintiff’s request for an extension of time, it is unclear what the extension is

26   for. The only pending deadline is the dispositive motion deadline set for October 19, 2020. However,

27   Plaintiff does not indicate that she intends to file a dispositive motion nor does she demonstrate good

28

                                                           2
           Case 1:19-cv-00964-SAB Document 26 Filed 10/09/20 Page 3 of 3



1    cause to extend the time to do so. Accordingly, Plaintiff’s motion for an extension of time shall be

2    denied, without prejudice.

3             Accordingly, Plaintiff’s motion for appointment of counsel and request for an extension of

4    time are denied, without prejudice.

5
6    IT IS SO ORDERED.

7    Dated:     October 9, 2020
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
